277 F.2d 457
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SHERMAN CAR WASH EQUIPMENT COMPANY, Respondent.
No. 14030.
United States Court of Appeals Sixth Circuit.
March 1, 1960.

Petition for enforcement of an order of N.L.R.B.
Thomas J. McDermott, Assoc.  Gen.  Counsel, N.L.R.B., Washington, D.C., Thomas Roumell, 7th Regional Director N.L.R.B., Detroit, Mich., for petitioner.
Kleath A. Kembel, Detroit, Mich., for respondent.
PER CURIAM.


1
It is ordered that the motion of Petitioner for leave to withdraw without prejudice the National Labor Relations Board's petition for enforcement and certified list in the above case is granted.